DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 23 March 2021.
Claims 1-71 are currently pending.  In the Amendment filed 23 March 2021, claims 1, 7, 18, 24, 30, 31, 36, 42, 43, 49, 54, 56, 62 and 67 are amended.
As a result of the Examiner’s Amendment presented below and the Amendment filed 23 March 2021, claims 1-71 are allowed.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Permission was given for the Examiner amendment by Attorney Ziegler (Reg. No 44,004).
Please amend claim 7 as follows:
7. (Currently Amended) The method according to claim 1, wherein said first transformation method comprises a compression algorithm and wherein a parameter of the compression algorithm varies between said first transformation method and optionally further transformation methods.


Allowable Subject Matter
Claims 1-71 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167